AMENDMENT TO THE ETF SERIES SOLUTIONS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 31st day of July, 2014, to the Fund Accounting Servicing Agreement, dated as of May 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement and add the following series of ETF Series Solutions: Exhibit D, the Deep Value ETF, is hereby added and attached hereto. Exhibit E, the Falah Russell-Ideal Ratings U.S. Large Cap ETF, is hereby added and attached hereto. This amendment will become effective upon the commencement of operations of each of the Deep Value ETF and the Falah Russell-Ideal Ratings U.S. Large Cap ETF.Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael D. Barolsky By: /s/ Michael L. Ceccato Name: Michael D. Barolsky Name: Michael L. Ceccato Title:Secretary
